SOMMERVILLE, J.
Defendant applies for a writ of habeas corpus, directed to the sheriff of the parish of Evangeline, ordering him to release applicant from jail, and to restore him to the custody of his lessees. 1-Ie alleges that such persons b.ecame the lessees of his person under an ordinance of the police jury, passed by authority of Act No. 204 of 1908, which act provides for the leasing out of certain convicted persons under given conditions, by the police jury.
Defendant was tried and convicted on a charge of assault and battery, and he was sentenced to 30 days in the parish jail, and to pay a fine of $50.
The court is without appellate jurisdiction in the case (Const, art. 85), and cannot, therefore, issue the writ of habeas corpus asked for (Const, art. 93).
The rule nisi issued herein is recalled, and the application of plaintiff is denied.